Appeal by the defendant from a judgment of the County Court of Albany County, rendered December 10, 1971, upon a jury verdict convicting him of the crime of burglary in the third degree and imposing an indeterminate sentence having no minimum and having a maximum of six years. The defendant in his brief sets forth nine points of alleged errors. They concern suppression of evidence; empaneling the jury after a codefendant’s plea of guilty; failure, to amend the indictment; excessive cross-examination; failure to record the proceedings in police court; complaints concerning the evidence and the charge of the court; and excessiveness of the sentence. The record has been examined in detail and there were no errors as alleged in the brief, or otherwise, which require the granting of a new trial and the record sustains his conviction beyond a reasonable doubt. Judgment affirmed. Herlihy, P. J., Greenblott, Sweeney, Simons and Reynolds, JJ., concur.